DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 31 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are directed to a system (device), the device claims were previously restricted away from the method claims. These claims are subject to the same restriction requirements.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the filtered signal" in newly added limitations.  There is insufficient antecedent basis for this limitation in the claim. The claim has not established a filtered signal prior this point in the claim, so it is unclear which signal is being referred to as the filtered signal. Correction is required. Applicant can overcome this issue by adding the limitations of Claim 13 to claim 1.
Claims 2-14 and 30 are dependent on Claim 1 and are subject to the same rejection.

Allowable Subject Matter
Claims 15-18, 28 and 29 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein filtering the downconverted analog signal to form a filtered signal; measuring a power level of the filtered signal using a second signal path different from the first signal path; estimating a frequency trajectory of an interference signal based on measuring the power level of the filtered signal; and determining when the interference signal will fall within a frequency band used for INF 2018 P 51126 USPage 4 of 10transmitting the radar signal based on the estimated frequency trajectory; Referring to Claim 28, the prior art of record does not disclose nor suggest it be an obvious modification wherein downconverting the second signal comprises mixing the second signal with a local oscillator (LO) signal; and changing an LO frequency of the LO signal over different LO frequencies, wherein changing the LO frequency comprises changing the LO frequency in a first direction in 
Claims 16-18 and 29 are dependent on Claims 15 and 28 are allowed for the reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/WHITNEY MOORE/Primary Examiner, Art Unit 3646